Opinion issued June 18, 2019




                                     In The

                              Court of Appeals
                                     For The

                         First District of Texas
                           ————————————
                              NO. 01-18-00611-CR
                           ———————————

                CLIFFORD LEVIENE POWELL, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 371st District Court
                          Tarrant County, Texas1
                      Trial Court Case No. 1495685D




1
     Pursuant to its docket equalization authority, the Supreme Court of Texas
     transferred this appeal to this Court. See TEX. GOV’T CODE § 73.001 (authorizing
     transfer of cases).
                           MEMORANDUM OPINION

      Appellant, Clifford Leviene Powell, pleaded guilty, with an agreed

recommendation from the State as to punishment, to the third-degree-felony offense

of using a vehicle to evade arrest or detention.2 The trial court deferred adjudication

of appellant’s guilt, placed him on community supervision for four years, and

assessed a fine of $400. Subsequently, the State moved to adjudicate appellant’s

guilt, alleging that he had violated the conditions of his community supervision.

After a hearing, the trial court found appellant guilty and assessed his punishment at

confinement for four years and a fine of $380. In two issues, appellant contends that

(1) the trial court violated his due process rights by revoking his community

supervision and adjudicating his guilt and (2) the judgment should be reformed to

reflect that he pleaded “not true” to the allegations in the State’s motion to

adjudicate.

      We modify the trial court’s judgment and affirm as modified.

                                    Background

      Appellant was indicted for the offense of using a vehicle to intentionally evade

a peace officer who was attempting to arrest or detain him. On November 2, 2017,

in accordance with appellant’s plea agreement with the State, the trial court deferred

adjudication of appellant’s guilt and placed him on community supervision, subject


2
      See TEX. PENAL CODE § 38.04(b)(2)(A).
                                          2
to certain conditions, including that he “successfully complete” the Tarrant County

Community Supervision and Corrections Department “Intensive Day Treatment

(Jail), Aftercare, and IDT Re-Entry Court” (“IDT program”).

      On April 16, 2018, the State moved to adjudicate appellant’s guilt on the

ground that he had violated the terms of his community supervision by being

“unsuccessfully discharged” from the IDT program on February 5, 2018 and April

6, 2018. At a hearing on the State’s motion, appellant pleaded “not true” to the

allegations.

      Duane Coffee, an IDT program supervisor, testified that program counselors

are not authorized to make discharge decisions. Rather, he handled all discharges

from the program. He explained that the first phase of the IDT program is 90 days

in length and that, to complete the program successfully, all participants are required

to progress to “level 3.” The program is designed to prevent participants from “just

doing their time in the program” and not learning anything. Thus, one ground for

discharge from the program is failing to make progress. He testified that appellant

began the IDT program twice and was twice “unsuccessfully discharged.” The first

time, on February 5, 2018, appellant was discharged because he “was not making

the appropriate amount of progress,” and the trial court amended the conditions of

appellant’s community supervision and ordered him to serve 60 days’ confinement.

Afterwards, on April 4, 2018, the trial court ordered appellant to re-start the IDT

                                          3
program. On April 6, 2018, however, appellant refused to sign intake documents,

which included the required consent for treatment, and he was discharged.

      Rodney Sikes, an IDT counselor, testified that appellant initially began the

program on January 5, 2018, attended orientation, and completed the required

documents. Thereafter, appellant progressed “somewhat,” but was resentful and

fixated on challenging the reasons that he had been assigned to the program.

Appellant insisted that he did not have a substance abuse problem and that he had

been “wronged by having to be in the program.” On February 5, 2018, appellant

was discharged from the program. After the trial court gave appellant 60 days’

confinement to “re-evaluate the situation,” appellant returned to IDT and sat through

orientation. However, he refused to sign any of the required documents. Sikes

explained that IDT is a “HIPAA-protected program, so what one person talks about

in substance abuse can’t be shared with other people unless they sign that

documentation, which is federal law.” Although Sikes explained to appellant that

he would be discharged, appellant refused to sign the required documents.

      Ann Henderson, a lead counselor for the IDT program, testified that appellant

did not participate in the program as required because he refused to perform the tasks

that he was assigned. Rather, appellant voiced that he was not supposed to be in the

program, resisted the instructions that he was given, and did not “do the requirements

to progress to level 1.”

                                          4
      Douglas Jones, appellant’s community supervision officer, testified that

appellant was ordered to attend and successfully complete IDT. He explained that

IDT counselors “don’t usually just terminate someone from IDT.” Rather, on

February 5, 2018, appellant was brought to the trial court to address his behavioral

issues. The IDT counselors discussed with the trial court the reasons that a discharge

was recommended, and the trial court made the decision to discharge him. The trial

court then amended the terms and conditions of appellant’s community supervision

by ordering him to serve 60 days of conditional jail time and ordering him to restart

the program upon the completion of those days. And, once the trial court ordered

appellant back into the program, he was admitted. His subsequent refusal to

participate by signing the required documentation constituted grounds for discharge.

      Appellant testified that he understood that his failure to comply with the trial

court’s order that he successfully complete the IDT program could result in his being

sentenced to confinement.

      The trial court found “true” that appellant had violated the conditions of his

community supervision, found him guilty of the underlying offense, and assessed

his punishment at confinement for four years.

                          Revocation and Adjudication

      In his first issue, appellant asserts: “The trial court abused its discretion and

violated due process in adjudicating guilt and revoking community supervision by

                                          5
sustaining the allegation that [he] was unsuccessfully discharged from a court-

ordered treatment program.”

      Appellate review of an order revoking community supervision and

adjudicating guilt is limited to determining whether the trial court abused its

discretion. See Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); see

also TEX. CODE CRIM. PROC. art. 42A.108(b). A trial court has the discretion to

revoke community supervision if a preponderance of the evidence supports one of

the State’s allegations that the defendant violated a condition of his community

supervision. Leonard v. State, 385 S.W.3d 570, 576 (Tex. Crim. App. 2012); see

also Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012) (holding that proof

of single violation of terms of community supervision is sufficient to support trial

court’s decision to revoke). The evidence meets the preponderance standard if the

greater weight of the credible evidence creates a reasonable belief that a defendant

has violated a condition of his community supervision. Rickels, 202 S.W.3d at 764;

Bell v. State, 554 S.W.3d 742, 746 (Tex. App.—Houston [1st Dist.] 2018, pet. ref’d).

We examine the evidence in the light most favorable to the trial court’s order. Bell,
554 S.W.3d at 746. As the sole trier of fact, the trial court determines the credibility

of witnesses and the weight to be given to their testimony. Id.

      Revocation involves a loss of liberty and implicates due process. Leonard,
385 S.W.3d at 577. Thus, the “central issue to be determined in reviewing a trial

                                           6
court’s exercise of discretion in a [community supervision] revocation case is

whether the [defendant] was afforded due process of law.” Id. The Texas Court of

Criminal Appeals has explained:

      It would surely offend due process if a defendant were discharged from
      his therapy program for a wholly inappropriate reason—such as illegal
      discrimination or mere caprice—and the bare fact of that discharge
      were used as a basis to revoke the defendant’s community supervision.
      Yet, by an ordinary abuse-of-discretion review, such a revocation
      would be sustained.

Id. Accordingly, when a trial court, through a condition of a defendant’s community

supervision, makes his compliance with the terms of his community supervision

subject to the discretion of a third party, we must also, in determining whether the

trial court abused its discretion, “examine the third party’s use of discretion to ensure

that it was used on a basis that was rational and connected to the purposes of

community supervision.” Id.

      Here, the record shows that the trial court ordered appellant to “successfully

complete” the IDT program. The State moved to adjudicate appellant’s guilt on the

ground that he had been “unsuccessfully discharged” from the IDT program on

February 5, 2018 and April 6, 2018. At the hearing on the State’s motion to

adjudicate, appellant testified that he understood that his failure to comply with the

trial court’s order that he successfully complete the IDT program could result in his

being sentenced to confinement.



                                           7
      Coffee testified that, on February 5, 2018, appellant was discharged from the

IDT program because he “was not making the appropriate amount of progress.” He

explained that the first phase of the IDT program is 90 days in length and that, to

complete the program successfully, all participants are required to progress to “level

3.” Henderson testified that appellant did not participate in the program as required

because he refused to perform his assigned tasks. Rather, appellant voiced that he

was not supposed to be in the program and resisted the instructions that he was given.

Henderson explained that, after one month in the program, appellant had not

performed the tasks that most participants normally accomplished in the first two

weeks. And, he did not “do the requirements to progress to level 1.”

      Sikes testified that the first time that appellant was admitted into the IDT

program, he progressed “somewhat,” but was resentful and fixated on challenging

the reasons that he had been assigned to the program. Appellant insisted that he did

not have a substance abuse problem and that he had been “wronged by having to be

in the program.” And, on February 5, 2018, appellant was discharged from the

program.

      Jones testified that, on February 5, 2018, appellant was brought to the trial

court to address his behavioral issues. The IDT counselors discussed with the trial

court the reasons that a discharge was recommended, and the trial court made the

decision to discharge appellant from the IDT program. Again, proof of a single

                                          8
violation of the terms and conditions of community supervision is sufficient to

support a trial court’s decision to revoke. See Garcia, 387 S.W.3d at 26. Although

the record shows that the trial court later gave appellant a second chance to complete

the IDT program, the evidence shows, and it is undisputed, that he did not do so.

      Viewed in the light most favorable to the trial court’s order, the greater weight

of the evidence supports a reasonable belief that appellant violated a condition of his

community supervision by not “successfully complet[ing]” the IDT program and

being “unsuccessfully discharged.” See Rickels, 202 S.W.3d at 764; Bell, 554
S.W.3d at 746; see also Stento v. State, No. 01-17-00164-CR, 2018 WL 6377973, at

*3–4 (Tex. App.—Houston [1st Dist.] Dec. 6, 2018, no pet.) (mem. op., not

designated for publication) (holding that program-staff testimony about defendant’s

behavior and violations of rules was sufficient to support trial court’s revocation of

community supervision and adjudication of guilt); Bradford v. State, No. 02-16-

00421-CR, 2017 WL 6759030, at *4 (Tex. App.—Fort Worth Dec. 28, 2017, no

pet.) (mem. op., not designated for publication).

      Further, there is no evidence that appellant was discharged from the IDT

program “for a wholly inappropriate reason . . . or mere caprice.” Leonard, 385
S.W.3d at 577; Stento, 2018 WL 6377973, at *3. The purposes of community

supervision are “to protect or restore the community, protect or restore the victim,

or punish, rehabilitate, or reform the defendant.” TEX. CODE CRIM. PROC. art.

                                          9
42A.301(a); see also Stento, 2018 WL 6377973, at *3. Coffee testified that the IDT

program is designed to prevent participants from “just doing their time in the

program” and not learning anything. Thus, one ground for discharge from the

program is a failure to progress. He explained that to complete the program

successfully, all participants are required to progress to “level 3.” IDT staff testified

that appellant refused to perform his assigned tasks and did not “do the requirements

to progress to level 1.” IDT staff discussed with the trial court the reasons that a

discharge was recommended, and the trial court made the decision to discharge

appellant from the IDT program.

      Once ordered into the program, appellant’s level of participation was within

his control. See, e.g., Donovan v. State, No. PD-0474-14, 2015 WL 4040599, at *5

(Tex. Crim. App. July 1, 2015). Discharging appellant from the program for refusing

to progress is rationally connected to the purposes of rehabilitating and reforming

him. See Leonard, 385 S.W.3d at 577; see, e.g., Stento, 2018 WL 6377973, at *3–

4 (holding that discharging defendant from program for “disrespecting staff, not

following    directives,   [and]   refusing     to   sign   the   in-house   behavioral

contract . . . rationally relate[d] to the objective of rehabilitating and reforming

appellant through community supervision”); Riddle v. State, No. 02-14-00180-CR,

2014 WL 5409550, at *6 (Tex. App.—Fort Worth Oct. 23, 2014, pet. ref’d) (mem.

op., not designated for publication) (holding that whether defendant successfully

                                           10
completed program was left to discretion of treatment specialists, and evidence did

not show that they abused their discretion in discharging defendant from program);

Goodwin v. State, No. 14-12-00512-CR, 2013 WL 5346429, at *5 (Tex. App.—

Houston [14th Dist.] Aug. 27, 2013, no pet.) (mem. op., not designated for

publication) (“[Defendant’s] making progress in treatment would be rationally

connected to the purposes of rehabilitating and reforming [defendant].”).

      We hold that the trial court did not abuse its discretion in finding “true” that

appellant violated the terms and conditions of his community supervision and

adjudicating his guilt. See Leonard, 385 S.W.3d at 577; Rickels, 202 S.W.3d at 764.

      We overrule appellant’s first issue.

                             Modification of Judgment

      In his second issue, appellant argues that the trial court’s judgment should be

modified to comport with the record, which reflects that he entered a plea of “not

true” to the State’s allegations in its motion to adjudicate. The State agrees that the

judgment should be so modified.

      The record reflects that, at the adjudication hearing, appellant entered a plea

of “not true” to the State’s allegations. However, the trial court’s judgment states

that appellant entered a plea of “true.” An appellate court has the power to correct

and reform a trial court judgment to make the record speak the truth when it has the

necessary data and information to do so. Nolan v. State, 39 S.W.3d 697, 698 (Tex.

                                          11
App.—Houston [1st Dist.] 2001, no pet.) (citing Asberry v. State, 813 S.W.2d 526,

529 (Tex. App.—Dallas 1991, pet. ref’d)). Accordingly, we modify the trial court’s

judgment to reflect that appellant entered a plea of “not true” to the allegations in

the State’s motion to adjudicate his guilt. See TEX. R. APP. P. 43.2(b) (“Court of

Appeals may . . . modify the trial court’s judgment and affirm it as modified.”);

Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Torres v. State, 391
S.W.3d 179, 185 (Tex. App.—Houston [1st Dist.] 2012, pet. ref’d) (modifying

judgment to state that defendant pleaded “true” to allegations in enhancement

paragraphs).

      We sustain appellant’s second issue.

                                     Conclusion

      We modify the trial court’s judgment to reflect appellant’s plea of “not true”

to the State’s allegation in its motion to adjudicate. As modified, we affirm the trial

court’s judgment.




                                                Sherry Radack
                                                Chief Justice

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).



                                           12